Petition Denied and Memorandum Opinion filed November 8, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00726-CV

            SOUTHWESTERN ENERGY COMPANY, Appellant
                                         V.
            HARRIS COUNTY APPRAISAL DISTRICT, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-53948

                 MEMORANDUM                      OPINION

      Southwestern Energy Company petitions this court to allow a permissive
interlocutory appeal of the trial court’s September 2, 2016 order granting the Harris
County Appraisal District’s motion to exclude expert testimony. See Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(d) (West Supp. 2016).

      After reviewing the petition, the response, and the record, we conclude that
Southwestern Energy has not shown that (1) the September 2, 2016 order involves
a controlling issue of law as to which there is a substantial ground for difference of
opinion; and (2) an immediate appeal from the order may materially advance the
ultimate termination of the litigation. See id.

      Accordingly, we deny Southwestern Energy’s petition for permissive
interlocutory appeal.

                                   PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                           2